This is an action upon an assigned claim for services alleged to have been performed for the defendant. Upon trial to the court, without a jury, judgment was rendered for the plaintiff.
Upon appeal, three errors are assigned, all of which go to the question of the sufficiency of the evidence. The court found that the services were rendered and that they were of the reasonable value of $350. These findings are attacked upon the ground that the evidence does not justify them. Appellant points out seeming inconsistencies in the evidence as to the dates of several incidents. The argument goes, of course, only to the weight to be attached to the testimony of the witnesses. It was the trial court's duty to weigh the evidence. We are unable to say that the preponderance of the evidence is contrary to the court's view of it, and under our oft-stated rule, it must be and is affirmed.
MACKINTOSH, C.J., FULLERTON, MAIN, and HOLCOMB, JJ., concur.
 *Page 1